1 Reported in 210 N.W. 631.
The demurrer of the plaintiff to the answer of the defendant was overruled and he appeals.
The facts are substantially those alleged in the case of the same plaintiff against the Midland National Bank  Trust Company, supra, page 434, except that Henderson received payment of the cashier's check issued by the Midland bank from the defendant, which later received payment from the Midland bank through the clearings. As in the case cited there is no merit in the demurrer.
Order affirmed.
HOLT, J., took no part. *Page 437